   Case: 3:19-cv-00185-WHR Doc #: 4 Filed: 07/08/20 Page: 1 of 2 PAGEID #: 18




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

 ANDRE VACTOR, SR.,                     :
              Plaintiff,
       v.                                    Case No. 3:19-cv-185
                                        :
 OHIO DEPARTMENT OF                          JUDGE WALTER H. RICE
 REHABILITATION AND
 CORRECTION, et al.,                    :
              Defendants.




       ORDER DISMISSING CASE WITHOUT PREJUDICE; JUDGMENT TO
       ENTER IN FAVOR OF DEFENDANTS AND AGAINST PLAINTIFF;
       TERMINATION ENTRY




       On April 8, 2020, the Court ordered Plaintiff to show cause within 20 days

why this action should not be dismissed without prejudice for failure to effect

service of process within 90 days. Doc. #3. Plaintiff has failed to respond to the

show cause order. Accordingly, pursuant to Fed. R. Civ. P. 4(m), the Court

DISMISSES this case WITHOUT PREJUDICE.

      Judgment shall be entered in favor of Defendants and against Plaintiff.

      The captioned case is hereby ordered terminated upon the docket records of

the United States District Court for the Southern District of Ohio, Western Division,

at Dayton.
    Case: 3:19-cv-00185-WHR Doc #: 4 Filed: 07/08/20 Page: 2 of 2 PAGEID #: 19




Date: July 8, 2020                                         (tp - per Judge Rice authorization after his review)

                                     WALTER H. RICE
                                     UNITED STATES DISTRICT JUDGE




                                        2
